Dismissed and Opinion Filed November 19, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00907-CR

                          ADRIAN GERARDO FLORES, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62554-M

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis
       Adrian Gerardo Flores appealed the trial court’s order deferring adjudication of guilt, and

placing him on community supervision for ten years and imposing a $3,000 fine. On September

26, 2014, the trial court granted appellant’s motion to withdraw his guilty plea and ordered that

the case be set for trial. There is, therefore, no longer an appealable order before the Court, and

we have no jurisdiction over the case. See generally TEX. CODE CRIM. P. ANN. art. 44.02 (West

2006) (providing right of appeal for defendant); TEX. R. APP. P. 25.2(a)(2) (rules for appeal by

defendant). We dismiss the appeal for want of jurisdiction.

Do Not Publish
TEX. R. APP. P. 47                                 /Molly Francis/
140907F.U05                                        MOLLY FRANCIS
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADRIAN GERARDO FLORES, Appellant                   On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00907-CR        V.                       Trial Court Cause No. F11-62554-M.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Evans and Stoddart participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered November 19, 2014.




                                             –2–